Citation Nr: 0121649	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  94-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim denied due to forfeiture of Department of 
Veterans Affairs (VA) benefits under 38 U.S.C.A. § 6104(a).  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant's verified military service status was as 
follows: beleaguered from January 1942 to April 1942; 
prisoner of war (POW) from April 1942 to September 1942; no 
casualty status from September 1942 to April 1945; and 
regular Philippine Army Service from April 1945 to March 
1946.  The service department further certified that the 
appellant was honorably discharged with no recognized 
guerrilla service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of April 1994, which denied the appellant's request to reopen 
his claim for disability compensation benefits, claimed as 
residuals of his POW experiences, on the basis that an 
October 1976 forfeiture decision determined that under 
38 U.S.C.A. § 6104(a) he had forfeited entitlement to VA 
benefits, and that new and material evidence had not been 
received.  

In May 1996, the Board issued a decision denying the appeal.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The parties filed a 
joint motion, citing failure to consider the claim as a new 
claim, pursuant to Villeza v. Brown, 9 Vet.App. 353, 357 
(1996) and Tulingan v. Brown, 9 Vet.App. 484,487 (1996) 
(where an appellant has lost his status as a benefits-
eligible claimant, he must establish it anew by a 
preponderance of the evidence), and inadequate reasons and 
bases, pursuant to Macarubbo v. Gober, 10 Vet.App. 388 
(1997).  In March 1998 the Court granted the joint motion, 
and ordered that the Board decision be vacated and the matter 
remanded for readjudication of the claim as a new claim and 
to provide further reasons and bases.

The Board entered another decision in August 1998, which 
decided the claim as a new claim, and determined that 
forfeiture was proper.  The appellant again appealed to the 
Court, and the parties again filed a joint motion for remand, 
for consideration of the appeal pursuant to a recent Court 
decision, Trilles v. West, 13 Vet. App. 314 (2000), which 
specifically held that a claimant who has been determined to 
have forfeited eligibility for benefits could have a final 
decision reopened with the submission of new and material 
evidence.  The case was remanded for consideration under 
Trilles and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


FINDINGS OF FACT

1.  By a forfeiture decision in October 1976, the VA 
Compensation and Pension Service determined that the 
appellant had forfeited his right to VA benefits because he 
had rendered material assistance to an enemy of the United 
States and its allies, as an agent of the Bureau of 
Constabulary during World War II. 

2.  The additional evidence submitted since the October 1976 
decision does not bear directly and substantially on the 
specific matter under consideration, is cumulative and 
redundant, or patently incredible, and is not, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The evidence received since the October 1976 decision 
relative to the forfeiture of VA benefits under the 
provisions of 38 U.S.C. § 3504 (now 38 U.S.C.A. § 6104) is 
not new and material; the October 1976 decision remains 
final, and is a legal bar to the benefit sought.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. 3.156(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service department has verified the appellant's military 
service as follows: beleaguered status from January 1942 to 
April 1942; POW from April 1942 to September 1942; no 
casualty status from September 1942 to April 1945; and 
regular Philippine Army Service from April 1945 to March 
1946.  The service department further certified that the 
appellant was honorably discharged with no recognized 
guerrilla service.

An Affidavit of Philippine Army Personnel was signed and 
sworn by the appellant in December 1945.  In that document, 
the appellant attested that he was a farmer from the time he 
was released from the POW camp in 1942 until he reported for 
duty with his military unit in 1945, and that he was late 
reporting for duty with the Philippine Army in 1945 because 
his wife had just delivered a baby on March [redacted], 1945 and 
there was no one to take care of her.  He denied being 
employed by the Japanese military administration, Japanese 
government, Japanese-controlled civil or puppet government, 
or a firm dealing with the Japanese.  

In an April 1972 claim supplement, the appellant stated he 
was in the Philippine Army from May 1941 to February 1946 and 
that during 1943 and 1944 he was at home with his parents 
recovering from malaria and dysentery that he incurred in a 
prisoner of war camp. He stated that during that time he was 
too weak to join the guerrillas. He denied belonging to any 
pro- Japanese organizations, denied being a member of the 
Bureau of the Constabulary (BC), denied taking an oath in 
support of the Japanese government, and denied that any 
loyalty charges were brought against him.

According to a March 1973 request for a field examination, 
the archived records of the BC maintained in the Manila RO 
revealed that an individual with the appellant's name was a 
member of the BC, and an affidavit from a former BC member 
identified an individual with the appellant's name as one of 
his companions during a patrol in which he participated.  
Therefore a field investigation was initiated to determine if 
the appellant was that named individual.

In a July 1974 deposition in conjunction with a VA field 
investigation, the appellant stated that in November 1942 he 
was recruited into the BC from a prisoner of war camp.  The 
Japanese had asked for former members of the Philippine 
Constabulary, and he answered to that call.  There were ten 
of them, and after they were segregated, they were brought to 
Manila, and trained.  He stated that he was taken to Manila 
for six weeks of training, after which he was assigned to a 
constabulary unit until December 1943.  At that time he 
"escaped" from the BC and went home, where he worked as a 
farmer until he rejoined his military unit in April 1945.  He 
stated that he took an oath of allegiance to the Japanese 
government before training in the BC.  As a member of the BC 
it was his duty to maintain peace and order and to perform 
other police duties.  He was issued a uniform with a BC 
insignia, a weapon, and ammunition.  He went on patrols with 
Japanese soldiers against guerrillas, during which he carried 
his weapon.  He had the rank of patrolman, was not promoted 
while in the BC, and was not given any medals or citations.  
His duties in the BC included looking for wanted persons, 
apprehending wanted persons, and turning them over to his 
officer for investigation.  Guerrilla soldiers were 
considered to be wanted persons, but he denied apprehending 
any guerrillas.  He "escaped" from the BC in December 1943.  
He stated that he did not leave earlier because he was afraid 
that his parents would be killed by the Japanese if he left.  
After leaving the BC he went home to his parents and became a 
farmer.  He did not join a guerrilla unit because all of the 
guerrilla units were in the mountains and he did not contact 
them for fear of being killed because of his membership in 
the BC.  While in the BC he provided aid to the guerrillas by 
providing them with a list of guerrillas being sought by the 
Japanese.

In a July 1974 deposition, a former member of the BC stated 
that he had served with the appellant in the New Philippine 
Scouts from 1947 to 1949. He indicated that he had gone 
through BC training and was assigned to a BC unit, but 
escaped on the day he arrived and did not meet the appellant 
at that time.
Based upon this evidence, in October 1976, a forfeiture 
decision was entered which found that the evidence 
established beyond a reasonable doubt that the appellant's 
sustained membership and service of 13 months in the Japanese 
sponsored and controlled Bureau of Constabulary, a component 
of the Imperial Japanese Military Forces, during the enemy 
occupation of the Philippines, was of assistance to the 
Imperial Japanese Government in violation of the provisions 
of 38 U.S.C.A. § 3504(a) (currently at 38 U.S.C.A. 
§ 6104(a)).  

Evidence received since that decision includes a claim filed 
in November 1993, in which the appellant claimed that he had 
malaria, dysentery, beriberi, avitaminosis, diarrhea, peptic 
ulcer disease, rheumatism, arthritis and a heart condition, 
due to his experiences as a POW of the Japanese government in 
1942.  

In November 1993, a February 1971 certification of POW status 
from the Philippine Veterans Administration, a certification 
of service in the Philippine Constabulary from May 1941 to 
January 1942, and an October 1981 list of medals and awards 
were received.

The appellant testified at a hearing at the RO in January 
1995.  He stated that he was promised needed medical care and 
release from the POW camp if he joined the BC.  He was 
hospitalized for two weeks before being trained for the BC 
for approximately two months, at which time he was assigned 
to a province unit.  He stated that while he served in the BC 
he performed police duties and reported to Filipino 
civilians, not the Japanese military.  He had the rank of 
private, first class.  While serving in the BC he 
occasionally passed information about Japanese operations to 
the guerrillas.  He stated that he went absent without leave 
to leave the BC in November 1943 and went into hiding.  He 
reported for active duty in April 1945 and served until March 
1946.

The appellant has also submitted multiple letters in support 
of his claim.  His principal arguments have been that his 
subsequent meritorious service on behalf of the United States 
from April 1945 to March 1946 "cured and extinguished" the 
impact of his BC service; that his service from April 1945 to 
March 1946 was a separate period of service, and, therefore, 
not covered by the forfeiture; and that he was "forced by 
exigency" to serve in the BC to save his life.  Concerning 
the latter argument, he contends that he was suffering from 
dysentery and malaria while a POW, and was promised medical 
treatment if he joined the BC.  He felt he would die without 
the medical treatment, and so joined the BC in order to 
obtain his release from a prisoner of war camp and to receive 
needed medical treatment.  

Received in March 2001 was a "Certificate of Military 
Service" indicating that the appellant was a member of the 
Philippine Scouts from August 1946 to May 1949.  This service 
has not been verified directly by the service department.

II.  Analysis

A.  Duty to Assist

The appellant has provided testimony at a personal hearing, 
and he has been apprised of the requirements to substantiate 
his claim.  He has not identified additional relevant 
evidence that has not already been sought and/or associated 
with the claims file.  Accordingly, the notice and duty to 
assist provisions of the law have been satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

B.  New and Material Evidence

The appellant originally applied for VA compensation benefits 
in September 1971, claiming "POW Compensation" for dietary 
deficiencies, forced labor and inhumane treatment.  In 
October 1976, a forfeiture decision was entered, which found 
that the appellant had rendered assistance to an enemy of the 
United States, and, therefore, had forfeited his rights to VA 
benefits.  That decision is final.  

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies, 
shall forfeit all accrued and future gratuitous benefits 
under laws administered by the VA.  38 U.S.C.A. § 6104(a) 
(West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a declaration of forfeiture may be 
revoked upon the presentment of new and material evidence or 
revised based on a finding of clear and unmistakable error in 
the original forfeiture decision.  Trilles v. West, 13 Vet. 
App. 314, 322 (2000).  In so holding, the Court at least 
facially relaxed the standard of review for revocation of 
forfeiture claims, although the authors of the majority 
opinion characterized the standard otherwise, observing 
"that a new and material evidence standard is not 
necessarily a light burden to meet; indeed, it is difficult 
to perceive of any evidence that would 'bear directly and 
substantially upon the specific matter' (38 C.F.R. § 3.156(a) 
(1999)) other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  Trilles, at 332.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").   

The appellant's own statements are not new and material 
evidence to support revoking the previous forfeiture which 
has been declared against the appellant.  Such statements, to 
the extent that they are not directly contradicted by the 
prior record, are redundant or cumulative of the statements 
previously of record.  His assertions concerning coercion 
into BC service are directly contradicted by the evidence 
previously of record, in particular, his own sworn deposition 
in July 1974.  At that time, he testified that at the POW 
camp, the Japanese had asked for volunteers from among former 
members of the Philippine Constabulary (PC), of which he was 
one; he was taken to Manila for six weeks of training, after 
which he was assigned to a constabulary unit until December 
1943.  He testified that he was initially unaware of the 
reasons for singling out former PC members, and that by the 
time he became aware, he had already signed the loyalty oath 
and could not back out.  This evidence is inconsistent with 
his current testimony to the effect that he was coerced by 
the promise of needed medical care into joining the BC.  

While in general, the credibility of the new evidence must be 
presumed in determining whether evidence is "new and 
material," the patently incredible need not be considered 
credible.  See Duran, supra.  The arguments concerning 
coercion are irreconcilably inconsistent with the appellant's 
previous testimony, and he has not offered any explanation 
for such a discrepancy.  Under such circumstances, we find 
his current statements concerning coercion due to his medical 
condition to be inherently incredible.  Moreover, his 
argument of coercion rests upon the severity of his illness; 
he asserts that he was so ill with dysentery and malaria as 
to be in fear of his life.  However, he testified that upon 
two weeks of treatment, he had recovered to the point where 
he was fit for police training; the unlikelihood of such a 
feat casts further doubt on the credibility of these later 
statements.  

The appellant has also made reference to subsequent service 
as a Philippine Scout, and has submitted a document 
purporting to show his service in the Philippine Scouts from 
August 1946 to May 1949.  This document is new.  However, it 
is not relevant to the forfeiture decision at issue.  Service 
in the Philippine Scouts during the later period of time 
would not render a claimant eligible for nonservice-connected 
pension benefits, and the compensation claim which resulted 
in the original forfeiture decision, as well as the 
compensation claim forming the basis for the current appeal, 
were based on disabilities claimed to have been incurred 
during the period when the appellant was a POW, in 1942.  

While later service in the Philippine Scouts could 
potentially entitle the appellant to compensation benefits 
based on that particular period of service, the forfeiture 
itself would not be affected by such service, and a claim 
based on disability incurred during the forfeited period 
cannot be affected by that subsequent service.  Since 
evidence of such service could not vitiate the forfeiture 
itself, but, rather, would only affect a claim based on that 
service, it is not material to the issue of forfeiture.  
There is no outstanding claim based on the claimed later 
period of service.  Inasmuch as the evidence is not pertinent 
to the issue of the forfeiture, referral to the RO for 
initial consideration is not required.  See 38 C.F.R. § 
20.1304.  The appellant argues that his service from April 
1945 to March 1946 should count as a subsequent period of 
service after the offense causing the forfeiture.  38 C.F.R. 
§ 3.900(a).  He has submitted no new evidence on this issue.  
The service department has certified the service from 
induction in January 1942 to discharge in March 1946 as one 
period of service, and the entire period is not creditable 
active service.  

The appellant's representative notes that the Court has held 
that service in the BC is not, per se, rendering assistance 
to the enemy.  See Macarubbo v. Gober, 10 Vet.App. 388 
(1997).  The previous forfeiture decision discussed the 
appellant's participation in the BC.  Unlike the 
circumstances in Macarubbo, here there is more evidence than 
simply the appellant's service in the BC.  He admitted going 
on patrols against the guerrillas accompanied by Japanese 
troops, and that he admitted taking an oath of allegiance to 
the Japanese government, wearing a BC uniform, and carrying a 
weapon in the discharge of his duty.  These facts are not in 
dispute.  The prior forfeiture decision considered all these 
factors, as well as the appellant's contention that he 
assisted the guerillas by providing them information while he 
was in the BC.  It was noted that he had not provided any 
evidence in support of his contention that he assisted the 
guerillas, and the Board notes that he testified, in his 1974 
deposition, that he did not contact the guerillas after 
leaving the BC due to fear of being killed because of his 
membership in the BC.  While the decision included a 
discussion as to inferences concerning BC membership which 
the Court found insufficient in Macarubbo, the primary 
discussion focused on the specific facts of the appellant's 
own participation in the BC.   

The representative also refers to two D.C. Circuit Court 
cases dated in 1958 and 1962, which construed the phrase 
"rendering assistance to the enemy" as including the 
commission of a crime that did in fact render assistance to 
the enemy.  It is contended that rendering assistance to the 
enemy requires the commission of a crime, which is not shown.  
The fact that rendering assistance to an enemy may include 
the commission of a crime that in fact renders assistance to 
an enemy does not lead to the inference that the commission 
of a crime is required in order to render assistance to the 
enemy.  Rather, such a statement implies an intent to include 
such crimes as treasonous, regardless of intent.  

In summary, the appellant's testimony and statements 
concerning coercion are patently incredible.  No credible new 
evidence has been presented which would mitigate his having 
rendered assistance to an enemy of the United States through 
active participation in the BC, which, as noted above, 
included an oath of allegiance to an enemy of the United 
States, and assistance to the enemy's troops, such as patrols 
against guerillas who were actively assisting the United 
States war effort.  In the absence of new and material 
evidence, the appellant's claim may not be reopened, and the 
prior forfeiture stands.  See Trilles, supra.  


ORDER

The appeal to reopen a claim denied due to forfeiture of VA 
benefits under 38 U.S.C.A. § 6104 (a) is denied. 


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

